Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 18 recites the limitation "the articulable joint" in the limitation “articulating the articulable joint in a first direction as the first drive member is pulled proximally.”  There is insufficient antecedent basis for this limitation in the claim. This lack of antecedent brings up and indefiniteness rejection because it’s not completely clear if applicant is referring to the articulable wrist (which in this field of prior art is often a joint of some type) or applicant is referring to an additional element of “a joint” besides the wrist. For this examination, the interpretation taken is that applicant is referring to the wrist. This interpretation is supported in para 18 of applicant’s specification received on an articulable joint 206 (alternately referred to as a “wrist joint”) that couples the end effector 204 to the distal end of the shaft 202”. 
However, regardless if this is the intended interpretation or not, applicant should make it clear in the claims if the “articulable joint” and the “wrist” refer to same element or different elements.
Additionally, claim 18 recites the limitation: 
“rotating the first drive gear and thereby causing the first translating gear to move axially along the shaft and simultaneously pull the first drive member proximally”. 
This limitation is indefinite. There are two ways to interpret this statement. First interpretation is that the rotating of the first drive gear causes the translating gear to move axially and pull the first drive member proximally. Second interpretation is that the first drive gear is rotated and an additional action performed simultaneously while rotating the first drive gear is to pull the first drive member proximally. The first interpretation was taken for this examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 11-12, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al (WO 2017037723 shows up as Levinson on listed references) hereafter known as Cohen.

Regarding Claim 1:
Cohen discloses:
A surgical tool [see pg. 15 lines 18-20… “Referring now to the drawings, FIG. lA is a simplified schematic side view of a device 100 (e.g. surgical device) including a plurality of arms” and see Fig. 1A element 100 is a surgical device], comprising:
a drive housing [see Figs. 6A-6D…elements 600 and 626] having a shaft extending distally therefrom [see Figs. 6A-6D and Fig. 8A… elements 604 and 804… pg. 31… “In some embodiments, a rotation gear 802 is coupled to a shaft 804, where shaft 804 is coupled to an extension (e.g. to torso 402, FIG. 4A).”];
first and second drive members extending distally from the drive housing along the shaft [see elements 810ee and 812ee of Fig. 8A and pg. 32 lines 5-32 and pg. 33 lines 1-5… in particular see “In some embodiments, first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint”];
In some embodiments, first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint. In some embodiments, a distance 820 between the halfnuts” and Figs. 8A-8C]; and 
first and second drive gears  [see elements 802 (also referred to as rotation gear in this reference) and 806 (also referred to as bending gear in this reference)] rotatably mounted within the drive housing to act on the first and second translating gears, respectively [see pg. 32 lines 18-22… “rotation of the bending gear 806 causes rotation of threaded screw 808. In some embodiments, a first half nut 810 and a second half nut 812 are coupled to screw threaded screw 808 such that rotation of the screw threading generates linear movement of half-nuts“ and pg. 33 lines 14-21… “If the bending gear is free to rotate, pulling on the elongated elements will in tum move the half-nuts, rotating the threaded screw. Friction at interface 884 between a head of the threaded screw and bending gear 806 will in tum rotate the bending gear, generating rotation of the arm segment as one piece” and Fig. 8A], 
wherein rotating the first and second drive gears in opposite angular directions causes the first and second translating gears to move axially along the shaft in opposing directions and thereby move the first and second drive members [see pg. 31 lines 14-16 and Fig. 7… “In some embodiments, relative actuation of the gears (708), including, for example: holding the bending gear stationary and rotating the rotation gear; rotating the gears at different speeds and/or directions generates bending (710).” And pg. 32 lines 18-22… “In some embodiments, rotation of the bending gear 806 causes rotation of threaded screw 808. In some embodiments, a first half nut 810 and a second half nut 812 are coupled to screw threaded screw 808 such that rotation of the screw threading generates linear movement of half-nuts parallel to a long axis 814 of central shaft 804, where first half-nut 810 and second half-nut 812 move in different directions.”], and
wherein rotating the first and second drive gears in a same angular direction causes the first and second translating gears to rotate the shaft about a longitudinal axis [see pg. 31 lines 17-19… in particular…. “unified actuation of both gears (712), i.e. rotating the bending gear and the rotation gear at the same speed and direction generates "single body" rotation (714), in which the actuated arm segment moves as a whole.” and pg. 33 lines 14-21 and Fig. 7]

Regarding claims 2 and 4, pg. 28 lines 11-14 of Cohen [see “In some embodiments, the motor comprises a hollow shaft. A potential advantage of a hollow shaft may include reducing the footprint of the system in the operating room”] describes a hollow shaft for both motors (elements 674 and 670 labelled in Fig. 6) which recites at least a first and second capstan. Based on the overall design of the device as shown in Figs. 6A-6B, each motor is understood to be coupled to the gears (inclusive of the first and second drive gears and translation gears) which transmit motion to the distal tip. This is understood to recite a first and second capstans coupled to the first and second drive gears. 

elongated elements 8l0ee and/or 812ee are positioned within designated elongated grooves 850 configured in housing 816 (see FIG. 8C) such that actuation of rotation gear 802 does not twist the elongated elements about the long axis of the actuation mechanism.”] discloses how the first and second drive members (ie elements 810ee and 812ee) are positioned in grooves (ie slots defined longitudinally along a portion of the shaft).

Regarding claim 6:
an end effector [see Fig. 1C element 124 and pg. 16 lines 5-10… see… “first hand tool 124”] operatively coupled to a distal end [see Fig. 1C element 102] of the elongate shaft [see Fig. 1C which shows distal end of the elongate shaft being operatively coupled to the distal end via elements 108, 112,120 and 126], and 
an articulable wrist [see Fig. 1C element 120] that interposes the end effector and the elongate shaft [Fig. 1C shows element 120 between 102 and 124], 
wherein the first and second drive members extend to the articulable wrist and rotating the first and second drive gears in the opposite angular directions causes the first and second drive members to articulate the articulable wrist [see pg. 26 lines 4-14… see in particular... “In some embodiments, a second actuation mechanism 601 b, including second rotation gear 602b and second bending gear 606b, drives flexion/extension and rotation of an elbow joint” and pg. 2 lines… “In some embodiments, the second actuator is configured to respectively tension and releases the elongated elements to cause flexion and extension of the joint” The rotation gear and bending gear refer to elements linked to the drive gears, the elbow joint refers to And see Fig. 7 and pg. 31 lines 14-16… “In some embodiments, relative actuation of the gears (708), including, for example: holding the bending gear stationary and rotating the rotation gear; rotating the gears at different speeds and/or directions generates bending (710).”… These sections make it clear that the when the two drive gears are rotated in opposite directions… there is flexion/extension of the joint. Flexion/extension of the joint refers to articulating the wrist].



Regarding claim 7:
Fig. 8A of Cohen shows the drive members (elements 810ee and 812ee) being coupled to the translating gears (elements 810 and 812) which are underneath an internal wall of the housing (element 816).

Regarding claim 9:
Pg. 33 lines 5-7 of Cohen [see “In some embodiments, an elongated element such as 81Oee and/or 812ee comprises a wire, cable, ribbon, tape and/or any other element which can be tensioned and released to provide for bending of the joint”] describes the drive shafts as being at least a wire.


Regarding Claim 11:
Cohen discloses:
A method of operating a surgical tool [see pg. 6 lines 1-6… “According to an aspect of some embodiments of the invention, there is provided a method of maintaining calibration of a surgical arm, comprising positioning an extension of a surgical arm in a motor unit”], comprising:
positioning the surgical tool adjacent a patient for operation [see abstract… “positioning an extension of a surgical arm in a motor unit” and  pg. 15 lines 9-11… “the robot is configured to control operation of surgical instruments inside and/or outside the patient body, e.g. to actuate movement of an end effecter such as a gripper”], the surgical tool including:
a drive housing [see Figs. 6A-6D…elements 600 and 626] having a shaft extending distally therefrom [see Figs. 6A-6D and Fig. 8A… elements 604 and 804… pg. 31… “In some embodiments, a rotation gear 802 is coupled to a shaft 804, where shaft 804 is coupled to an extension (e.g. to torso 402, FIG. 4A).”];
first and second drive members extending distally from the drive housing along the shaft [see elements 810ee and 812ee of Fig. 8A and pg. 32 lines 5-32 and pg. 33 lines 1-5… in particular see “In some embodiments, first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint”];
In some embodiments, first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint. In some embodiments, a distance 820 between the halfnuts” and Figs. 8A-8C]; and
first and second drive gears [see elements 802 (also referred to as rotation gear in this reference) and 806 (also referred to as bending gear in this reference) ] rotatably mounted within the drive housing to act on the first and second translating gears, respectively [see pg. 32 lines 18-22… “rotation of the bending gear 806 causes rotation of threaded screw 808. In some embodiments, a first half nut 810 and a second half nut 812 are coupled to screw threaded screw 808 such that rotation of the screw threading generates linear movement of half-nuts“ and pg. 33 lines 14-21… “If the bending gear is free to rotate, pulling on the elongated elements will in tum move the half-nuts, rotating the threaded screw. Friction at interface 884 between a head of the threaded screw and bending gear 806 will in tum rotate the bending gear, generating rotation of the arm segment as one piece” and Fig. 8A], 
rotating the first and second drive gears in opposite angular directions and thereby causing the first and second translating gears to move axially along the shaft in opposing directions; [see pg. 31 lines 14-16 and Fig. 7… “In some embodiments, relative actuation of the gears (708), including, for example: holding the bending gear stationary and rotating the rotation gear; rotating the gears at different speeds and/or directions generates bending (710).” And pg. 32 lines 18-22… “In some embodiments, rotation of the bending gear 806 causes rotation of threaded screw 808. In some embodiments, a first half nut 810 and a second half nut 812 are coupled to screw threaded screw 808 such that rotation of the screw threading generates linear movement of half-nuts parallel to a long axis 814 of central shaft 804, where first half-nut 810 and second half-nut 812 move in different directions.” And see Fig. 7];
moving the first and second drive members axially along the shaft as the first and second translating gears move [see pg. 32 lines 27-32… “first half nut 810 and second half nut 812 are connected to elongated elements 810ee and 812ee respectively, where linear movement of the nuts pulls one elongated element whilst releasing and/or pushing on the other, generating flexion/extension of the joint”… Pulling and pushing elements 810ee and 812ee (ie the first and second drive elements) indicates axial movement of the drive elements]
rotating the first and second drive gears in a same angular direction and thereby causing the first and second translating gears to rotate the shaft about a longitudinal axis [see pg. 31 lines 17-19… in particular…. “unified actuation of both gears (712), i.e. rotating the bending gear and the rotation gear at the same speed and direction generates "single body" rotation (714), in which the actuated arm segment moves as a whole.” and pg. 33 lines 14-21 and Fig. 7]

Regarding claim 12, pg. 28 lines 11-14 of Cohen [see “In some embodiments, the motor comprises a hollow shaft. A potential advantage of a hollow shaft may include reducing the footprint of the system in the operating room”] describes a hollow shaft for both 


Regarding claim 14, 
mounting the drive housing to a tool driver of a robotic manipulator [see pg. 14 lines 31-32 and pg. 15 lines 1-11 see… “bending of the arm; axial movement of the arm (e.g. back and forth movement of the arm) and/or or other movements and/or articulations for example as described herein are driven by one or more motors operably coupled to the surgical arm” and see “the robot is configured to carry out movements associated with surgery, for example movements that would have been otherwise performed by a surgeon”]
wherein the drive housing includes first and second drive inputs [see Fig. 6D elements 674 and 670] matable with first and second actuators of the tool driver [see Fig. 6B elements 601a,601b] , and wherein the first and second capstans are coupled to the first and second drive inputs respectively [see rejection to claim 12 above…. As discussed the capstans (ie hollow shafts) are each connected to the drive inputs (ie elements 674 and 670]; and
selectively actuating the first and second actuators based on user inputs and thereby rotating the first and second capstans, respectively [see rejection to claim 12 above and Figs. 6B and 6D. As discussed in claim 12 above, the first and second 

Regarding Claim 15: Fig. 8C element 850 and pg. 34 lines 3-8 [see “elongated elements 8l0ee and/or 812ee are positioned within designated elongated grooves 850 configured in housing 816 (see FIG. 8C) such that actuation of rotation gear 802 does not twist the elongated elements about the long axis of the actuation mechanism.”] discloses how the first and second drive members (ie elements 810ee and 812ee) are positioned in grooves (ie slots defined longitudinally along a portion of the shaft). As these elements are slidably moving as discussed in claim 11, this claim is recited.


Regarding Claim 16:
wherein the surgical tool further includes an end effector [see Fig. 1C element 124 and pg. 16 lines 5-10… see… “first hand tool 124”] operatively coupled to a distal end [see Fig. 1C element 102]of the elongate shaft [see Fig. 1C which shows distal end of the elongate shaft being operatively coupled to the distal end via elements 108, 112,120 and 126], and 
an articulable wrist [see Fig. 1C element 120] that interposes the end effector and the elongate shaft [Fig. 1C shows element 120 between 102 and 124], 
the first and second drive members extending to the articulable wrist, and

[see pg. 26 lines 4-14… see in particular... “In some embodiments, a second actuation mechanism 601 b, including second rotation gear 602b and second bending gear 606b, drives flexion/extension and rotation of an elbow joint” and pg. 2 lines… “In some embodiments, the second actuator is configured to respectively tension and releases the elongated elements to cause flexion and extension of the joint” The rotation gear and bending gear refer to elements linked to the drive gears, the elbow joint refers to the element linked to the wrist and the elongate members refer to the elements linked to first and second drive members. This section shows that the gears cause tensioning and releasing of the drive members (axial movement of the drive members) to control the articulation of the wrist. Tensioning and releasing are a form of axial movement. Therefore, these sections show that the drive gears extend to the articulable wrist via the drive members.]


Regarding claim 17, pg. 9 lines 23-30 of Cohen [see…”rotating the gears at different speeds and/or directions, holding one gear stationary whilst the other gear is rotated is configured to actuate a first type of movement the shaft, for example bending of the shaft.”] discloses rotating the first and second drive gears at different speed and directions which with a similar configuration of the claimed configuration of drive gears as discussed in rejection to claim 11 is understood to cause the first and second drive gears to respond similarly as claimed.



Regarding claim 19, Fig. 8A of Cohen shows the drive members (elements 810ee and 812ee) being coupled to the translating gears (elements 810 and 812) which are underneath an internal wall of the housing (element 816).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen.


Cohen discloses the invention substantially as claimed including all the limitations of claims 11 and 16 above this includes rotating first and second drive gears to either rotate or extend the drive members which manipulates the wrist (understood to refer the claimed articulable joint as discussed in 112(b) rejection above). 
Additionally, Cohen explicitly discloses tensioning and releasing the drives to articulate an articulable joint [see pg. 33 lines 5-10… “810ee and/or 812ee comprises a wire, cable, ribbon, tape and/or any other element which can be tensioned and released to provide for bending of the joint”… elements 810ee and 812ee are the first and second drive members and see Fig. 1C which shows a joint understood to be referring to the wrist (element 108)]
However, Cohen doesn’t positively recite the steps of “rotating the first drive gear and thereby causing the first translating gear to move axially along the shaft and simultaneously pull the first drive member proximally”, “articulating the articulable joint in a first direction as the first drive member is pulled proximally”, “actuating the second drive gear and thereby causing the second translating gear to place tension on the second drive member” and “maintaining tension on the articulable joint in the first direction with the second drive member.”
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to rotate the first and second drive gears and tension as claimed because there are only a limited number of ways to control the tension of the drive members (ie either apply tension or don’t apply tension) and the rotation drive gears (either rotate both the first and second drive gears, one of the drive . 

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Shelton et al (US 20140001231) hereafter known as Shelton.

Regarding claim 3:
Cohen discloses the invention substantially as claimed including all the limitations of claims 1-2 and two motors that drive the first and second drive gears [see Fig. 6D elements 670 and 674 which are the motors]
However, Cohen does not positively recite or clearly define a drive shaft and Cohen does limit the motor to be a specific type of motor. Thus, Cohen fails to positively recite a drive shaft and therefore fails to disclose the entirety of claim 3 which is the following claimed language:
“first and second drive shafts rotatably mounted within the drive housing, wherein the first and second drive gears are coupled to the first and second drive shafts, respectively;
first and second driven gears coupled to the first and second drive shafts, respectively; and first and second capstan drive gears coupled to the first and second capstans, respectively, and positioned to mesh with the first and second driven gears, respectively,

wherein rotation of the second capstan controls rotation of the second drive shaft and the second drive gear.”
Shelton discloses a rotary motor with a drive shaft configured as claimed [see Fig. 13 and para 237… “the rotational gear assembly 360 comprises a first rotation drive gear 362 that is coupled to a corresponding first one of the driven discs or elements 306 on the holder side 316 of the tool mounting plate 304 when the tool mounting portion 300 is coupled to the tool drive assembly 110.”; element 380 is a drive shaft which is coupled to a driven gear (see element 376) which coupled to a capstan (element 306) which is coupled to a capstan drive gear (see element 362) that is coupled to a first capstan (see element 306)] and discloses that this type of motor provides a high mechanical advantage allowing for high loads to perform tasks [see para 298… “One of the advantages of utilizing rotary drive members for firing, closing, rotating, etc. may include the ability to use the high mechanical advantage of the drive shaft to accommodate the high loads needed to accomplish those instrument tasks.”] in the analogous art of surgical end effectors [see abstract… “Surgical end effectors and fastener cartridges having firing lockout arrangements for preventing or limit a firing stroke when a cartridge has not been operably installed in the end effector or a spent cartridge has not been replaced”]
	Since a rotary motor with a drive shaft motor provides a high mechanical advantage as taught by Shelton, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify both of Cohen’s motors to have a 


Regarding claim 13:
Cohen discloses the invention substantially as claimed including all the limitations of claims 11-12 and two motors that drive the first and second drive gears [see Fig. 6D elements 670 and 674 which are the motors].
However, Cohen does not positively recite or clearly define a drive shaft and Cohen does silent as to the specific type of motor use. Thus, Cohen fails to positively recite a drive shaft and therefore fails to disclose the entirety of claim 13 which is the following claimed language: 
“wherein the surgical tool further includes first and second drive shafts rotatably mounted within the drive housing and the first and second drive gears are coupled to the first and second drive shafts, respectively, first and second driven gears coupled to the first and second drive shafts, respectively, and first and second capstan drive gears coupled to the first and second capstans, respectively, and positioned to mesh with the first and second driven gears, the method further comprising:
rotating the first capstan and thereby controlling rotation of the first drive
shaft and the first drive gear; and
rotating the second capstan and thereby controlling rotation of the second
drive shaft and the second drive gear”.
and para 237… “the rotational gear assembly 360 comprises a first rotation drive gear 362 that is coupled to a corresponding first one of the driven discs or elements 306 on the holder side 316 of the tool mounting plate 304 when the tool mounting portion 300 is coupled to the tool drive assembly 110.”; element 380 is a drive shaft which is coupled to a driven gear (see element 376) which coupled to a capstan (element 306) which is coupled to a capstan drive gear (see element 362) that is coupled to a first capstan (see element 306)] and discloses that this type of motor provides a high mechanical advantage allowing for high loads to perform tasks [see para 298… “One of the advantages of utilizing rotary drive members for firing, closing, rotating, etc. may include the ability to use the high mechanical advantage of the drive shaft to accommodate the high loads needed to accomplish those instrument tasks.”] in the analogous art of surgical end effectors [see abstract… “Surgical end effectors and fastener cartridges having firing lockout arrangements for preventing or limit a firing stroke when a cartridge has not been operably installed in the end effector or a spent cartridge has not been replaced”]
	Since a rotary motor with a drive shaft motor provides a high mechanical advantage as taught by Shelton, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify both of Cohen’s motors to have a design similar to that of Shelton as this would motor design would allow for higher loads to be applied to Cohen’s end effector.
 

s 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claims 1-2 and 7 above, and further in view of Higgins et al (US 20150164540) hereafter known as Higgins.

Regarding claim 8:
Cohen discloses the invention substantially as claimed including all the limitations of claims 1 and 7 above.
However, Cohen fails to disclose “wherein the first drive member provides a first tab receivable within a first slot defined in an inner circumferential surface of the first translating gear, and wherein the second drive member provides a second tab receivable within a second slot defined in an inner circumferential surface of the second translating gear” 
Higgins disclose coupling an elongate and a gear by placing slots in the inner circumference of the gears and fins (ie at least claimed tabs) on the outer circumference of elongate element configured so that fins are received by the slots for the purpose of coupling the elongate element and gear together [see Fig. 11A-11C element 1128 are fins, element 1126 are slots and para 132… “the connector is a keyed connector wherein the proximal end 1124 of the telescoping lumen 1118 includes a pair of fins 1128 extending radially outward from a surface of the telescoping lumen 1118, and the drive shaft gear 1114 includes an axle or extension 1132 having a complementary pair of slots 1126 extending radially outward from an opening 1130 in the axle 1132” and “When thus coupled, a rotational movement of the drive shaft gear 1114, for example by a rotational movement of the prime mover gear 1110 by the prime mover 1106, will rotate the telescoping lumen 1118”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include slots on the inner circumference of the first and second translating gears and fins on the outer circumference of the first and second drive member extending similarly as described by Higgins since this will help further secure the drive members with the translation gears, thereby further securing the coupling. 

Regarding claim 10:
Cohen discloses the invention substantially as claimed including all the limitations of claim 1 above.
However, Cohen fails to disclose “wherein the shaft defines one or more planar surfaces on its outer circumference, and wherein one or more corresponding planar surfaces are defined on an inner circumference of one or both of the translating gears.”
Higgins disclose coupling a shaft and a gear by placing slots (a structure with a planar surface) in the inner circumference of the gears and fins (ie a structure inclusive of at least a planar surface) on the outer circumference of the shaft configured so that fins are received by the slots for the purpose of coupling the shaft and gear together [see Fig. 11A-11C element 1128 are fins, element 1126 are slots and para 132… “the connector is a keyed connector wherein the proximal end 1124 of the telescoping lumen 1118 includes a pair of fins 1128 extending radially outward from a surface of the telescoping lumen 1118, and the drive shaft gear 1114 includes an axle or extension 1132 having a complementary pair of slots 1126 extending radially outward from an opening 1130 in the axle 1132” and “When thus coupled, a rotational movement of the drive shaft gear 1114, for example by a rotational movement of the prime mover gear 1110 by the prime mover 1106, will rotate the telescoping lumen 1118”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cohen to include slots on the inner circumference of both translating gears and fins on the outer circumference of the shaft similarly as described by Higgins since this will help further secure the shaft with both translation gears, thereby further securing the coupling. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792